1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          EASTERN DISTRICT OF CALIFORNIA
10
11 KEVIN NGUYEN,                                Case No. 2:19-CV-00265-JAM-EFB
12                             Plaintiff,       ORDER GRANTING
                                                STIPULATION TO STAY ACTION
13            v.                                AND ARBITRATE ALL CLAIMS
14 CITIBANK, N.A.,
15                             Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
     DMWEST #36927135 v1
       [PROPOSED] ORDER GRANTING STIPULATION TO STAY ACTION AND ARBITRATE ALL CLAIMS
1                                            ORDER
2             Having reviewed the parties’ Stipulation to Stay Action and Arbitrate All
3 Claims, and finding good cause, the Stipulation is GRANTED.
4             Plaintiff’s claims against defendant Citibank, N.A. (“Citibank”) are stayed
5 and said claims shall be submitted to binding arbitration before the American
6 Arbitration Association pursuant to the terms of the arbitration agreement
7 contained in the credit card agreement attached to the Stipulation as Exhibit 1.
8 This action shall be stayed pending completion of the arbitration proceedings.
9             IT IS SO ORDERED.
10
     DATED: 5/20/2019                                 /S/ JOHN A. MENDEZ
11
                                                      United States District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DMWEST #36927135 v1                        2
       [PROPOSED] ORDER GRANTING STIPULATION TO STAY ACTION AND ARBITRATE ALL CLAIMS
